Citation Nr: 0013297	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  96-23 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to secondary service connection for an 
acquired psychiatric disorder.  

2. Entitlement to an increased rating for migraine headaches, 
currently evaluated as 30 percent disabling.  

3. Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from May 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an April 1996 rating decision by the 
RO which granted service connection for migraine headaches 
and assigned a 10 percent rating for this disability from 
January 25, 1996.  In October 1996 the veteran appeared and 
gave testimony at a hearing before a hearing officer at the 
RO.  A transcript of this hearing is of record.  In a 
decision of November 1996, the hearing officer increased the 
evaluation for the veteran's migraine headache disability to 
30 percent, effective from January 25, 1996.  

In a rating decision of March 1997, the RO denied entitlement 
to secondary service connection for depression.  Entitlement 
to a total rating for compensation purposes based on 
individual unemployability was denied by the RO in a rating 
decision of October 1999.  In February 2000 the veteran again 
appeared and gave testimony at a hearing before a hearing 
officer at the RO.  A transcript of this hearing is of 
record.  

In the October 1999 rating action the RO characterized the 
service connected headache disorder as "hemiplegic 
migraine" and further indicated that the disorder was 
capable of producing impaired speech and impaired vision 
during attacks.  This would appear to indicate that the RO 
has recognized transient hemiparesis, transient impairment of 
speech and transient impairment of vision as symptoms of 
migraine headaches during attacks.  However, some of the 
veteran's comments on appeal leave unclear the question of 
whether he is also seeking separate service connection for a 
chronic disorder manifested by loss of speech, separate 
service connection for a chronic disorder manifested by loss 
of vision, and separate service connection for a chronic 
disorder manifested by paresis of one or more of the 
extremities.  These issues have not been certified and 
developed for appeal.  They are referred to the RO as well as 
the veteran and his representative for clarification.  
Following clarification, the RO should proceed with any 
required adjudication.


REMAND

After the veteran was informed by the RO of the March 1997 
rating action denying secondary service connection for an 
acquired psychiatric disorder, he filed a timely notice of 
disagreement with this decision in May 1997.  After he was 
provided a statement of the case in regard to this issue in 
May 1997, the veteran submitted a timely substantive appeal 
(VA Form 9).  Thereafter, rating actions of the RO have 
considered all additional evidence pertaining to secondary 
service connection for an acquired psychiatric disorder on 
the basis of whether new and material evidence has been 
submitted to reopen the veteran's claim.  This is 
procedurally incorrect and violates the veteran's right to 
due process of law.  All the evidence submitted in regard to 
the issue of secondary service connection for an acquired 
psychiatric disorder subsequent to the veteran's May 1997 
substantive appeal involves an ongoing appellate process and 
should therefore be considered in conjunction with all other 
pertinent evidence, on a de novo basis.  Further adjudicative 
action by the RO in regard to this issue is therefore 
necessary prior to appellate consideration.  Moreover, since 
the issue of secondary service connection for an acquired 
psychiatric disability is inextricably intertwined with that 
of entitlement to a total rating for compensation purposes 
based on individual unemployability, this issue must be held 
in abeyance pending this adjudicative action by the RO.  

The Board also notes that additional evidence relevant to the 
issues currently on appeal was received by the RO in April 
2000.  The RO has not considered this evidence in its 
adjudication of the issues currently certified for appeal and 
the veteran has not waived consideration of this evidence by 
the RO.  Accordingly further adjudication of the issue of 
entitlement to an increased rating for migraine headaches by 
the RO is also necessary prior to appellate consideration.  
This is in order to accord the veteran due process of law.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1. The RO should review the VA clinical 
records, which were associated with 
the claims folder on April 26, 2000 as 
they relate to all current issues on 
appeal, as described in this remand.  
Further, and in particular, the issue 
of entitlement to secondary service 
connection for an acquired psychiatric 
disorder should be readjudicated on a 
de novo basis and on the basis of all 
evidence of record, and without any 
reference to the veteran having to 
submit new and material evidence to 
reopen the claim.  

2. If one or more of the benefits sought 
on appeal are denied, the veteran and 
his representative should be provided 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond.  The case should then be 
returned to this Board for its further 
appellate review, if otherwise 
appropriate.  

No action is required of the veteran unless he is so informed 
by the RO.  The purpose of this remand is to insure that the 
veteran receives due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




